Citation Nr: 1549605	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 24, 2008, for the award of service connection for ischemic heart disease (IHD) diagnosed as coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969 and from November 1969  to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for CAD effective May 24, 2008.  For reasons to be discussed below, the Board has recharacterized issue on appeal as it appears on the cover page of the instant decision. 

Sadly, the Veteran died in April 2015.  In May 2015, the Board dismissed the claim for earlier effective date due to the death of the Veteran.  The Veteran's widow (hereinafter "Appellant") filed VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, in July 2015.  The RO granted the request for substitution in October 2015.   

The Board notes that in August 2015, the Appellant had filed an appeal of the Board's May 2015 dismissal of the Veteran's claim to the United States Court of Appeals for Veteran's Claims (Court).  In October 2015, the Court dismissed the appeal for lack of subject matter jurisdiction (the Board did not adjudicate the Veteran's claim on the merits due to his death).  The Court noted that the Appellant had been substituted at the RO level; consequently, she could obtain a Board decision on the merits as to the Veteran's earlier effective date claim pending before the Board at the time of his death.  The Board once again assumes jurisdiction of the claim and renders a decision as follows. 




FINDINGS OF FACT

1.  The Veteran's private provider indicated that the Veteran had a history of chronic stable angina in January 1997 and was receiving Nitroglycerin on an as-needed basis.  
 
 2.  VA received the Veteran's initial claim of entitlement to service connection for a heart condition on September 15, 2004.


CONCLUSION OF LAW

The criteria for an effective date of September 15, 2004, and no earlier, for the award of service connection for IHD manifested as chronic stable angina have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for CAD. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained.  There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


II. Analysis

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id., McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).
In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of  1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In some cases, an effective date can be earlier than the date of the liberalizing law. 
Under 38 C.F.R. § 3.816, for a Vietnam veteran, applicable here, who has a covered herbicide disease such as CAD, for which VA has established a presumption of service connection, by order of the United States District Court in a class action case, Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), the effective date of the award of service connection will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

(2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. [The effective date for the regulation that added CAD as a disease presumptively due to in-service exposure to herbicides in Vietnam is August 31, 2010.  See 75 Fed. Reg. 53202  (August 31, 2010).]

 (3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In the instant case, the Veteran sought an effective date earlier than May 24, 2008, for the award of service connection for CAD.  He argued that he had atherosclerotic plaque formation as early as January 31, 1997 (date of computer tomography (CT)).  See notice of disagreement received in October 2011.  In his January 2014 substantive appeal, the Veteran further elaborated that he was appealing the lack of inclusion of angina, shown in his claims folder, as part of his IHD pursuant to 38 C.F.R. § 3.309(e).  By substitution, the Appellant's arguments are the same. 

The Veteran served in the Republic of Vietnam and was granted presumptive service connection for CAD based on exposure to herbicides during such service; he is therefore a Nehmer class member.  While VA had not previously denied service connection for his CAD between September 25, 1985, and May 3, 1989, his claim was pending between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added CAD, or ischemic heart disease, as a disease presumptively due to in-service exposure to herbicides became effective.  Thus, his claim for an earlier effective date is covered under Nehmer per 38 C.F.R. § 3.816(c)(2).   In these situations, by law, the effective date of the award will be the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (Emphasis added). 

In the present case, the medical evidence reveals the Veteran had IHD manifested by chronic stable angina as early as January 1997.  Specifically, the Veteran's private provider, Dr. JAS, indicated that the Veteran was under his care in January 1997.  See September 8, 2011, letter.  At that time, Dr. JAS stated the Veteran had a history of chronic stable angina and he was receiving Nitroglycerin on an as-needed basis.  He further noted that a January 31, 1997, CT scan showed atherosclerotic plaque formation (note: CT report showed calcific plaques within the abdominal aorta and iliac vessels suggestive for accelerated arteriosclerosis).  Under 38 C.F.R. § 3.309(e), disease associated with exposure to certain herbicide agents include IHD including atherosclerotic cardiovascular disease, including CAD, including stable angina.  

The VA received the Veteran's service connection claim for a heart condition on September 15, 2004, more than one year after separation from active service in June 1977.  The Veteran does not allege he filed a claim for a heart condition prior to 2004  nor does the evidence support such a finding.  Notably, in August 1983, the Veteran filed a claim for hearing loss, head concussion, collapsed lung, bullet wound, shrapnel, left knee, and frost bite.  Because there is evidence of record that the Veteran in fact had IHD manifested by chronic stable angina as early as 1997, before the date VA received the Veteran's claim, the effective date must be the date of the initial claim, September 15, 2004 - the later of the two.  (Emphasis added.) 

The Board acknowledges the Veteran's contention during his lifetime that he had angina as early as 1997, asserting that he was entitled to an earlier effective date on an equitable basis.  While the Board is sympathetic toward the Veteran/Appellant and grateful for the Veteran's honorable service to our country the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Accordingly, an effective date of September 15, 2004, and no earlier, is warranted for the award of service connection for IHD manifested by chronic stable angina.   38 C.F.R. § 3.102.


ORDER

An effective date of September 15, 2004, for the award of service connection for IHD manifested by chronic stable angina is granted subject to the controlling regulations governing monetary awards.   


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


